Citation Nr: 1441646	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cataract of the left eye.
 
2.  Entitlement to an increased, compensable rating for bilateral hearing loss prior to July 14, 2012.  

3.  Entitlement to a 10 percent rating for bilateral hearing loss from July 14, 2012, to December 12, 2013.

4.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss from  December 13, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1961 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and January 2012 rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

In October 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

In June 2014, the RO increased the disability rating for a bilateral hearing loss disability to 40 percent, effective December 13, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

The issues have been recharacterized on the title page to more appropriately reflect the Veteran's contentions and the evidence of record.

FINDINGS OF FACT

1.  A cataract of the left eye was not affirmatively shown to have had onset during service; and a cataract of the left eye, diagnosed after service, is not related to an injury, disease, or event in service.

2.  Prior to July 14, 2012, the Veteran's hearing loss is productive of no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  From July 14, 2012 to December 12, 2013, the Veteran's hearing loss is productive of no more than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.

4.  From December 13, 2013, Veteran's hearing loss is productive of no more than Level V hearing acuity in the right ear and Level VIII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cataract of the left eye have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss prior to July 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).

3.  The criteria for an initial 10 percent rating for a bilateral hearing loss disability from July 14, 2012, to December 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).

4.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss from December 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As to the claims pertaining to a bilateral hearing loss disability, the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

As to the claim pertaining to the cataract of the left eye, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA eye examination was conducted in December 2013; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007). 

VA audiological examinations were conducted in August 2011 and December 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Id.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

A Cataract of the Left Eye

The Veteran seeks service connection for a cataract of the left eye, which he contends is related to an injury incurred during active military service.  The Veteran asserts that he cut his eye while photographing the electrical panel of a plane during active military service.  He believes that scar tissue from the cut caused a cataract.  He testified that his vision has not been the same since the injury.

To prevail, the Veteran must show (1) a current disability; (2) an in-service injury; and (3) a "nexus" between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service treatment records (STRs) show that the Veteran was diagnosed with mild conjunctivitis in November 1963.  STRs, including induction and separation examinations, are negative for any other complaints, diagnoses, or treatment of an eye injury.  On separation from service, the Veteran denied any current or past eye disabilities.

In September 2008, Veteran submitted a claim for service connection a left eye disability.

In October 2008, Veteran described a history decreased visual acuity since trauma to left eye.  He could not recall what hit the eye.  A VA physician diagnosed bilateral cataracts.  The physician noted that the cataracts may be partially traumatic due to it rosette shape.  Both cataracts were removed in January 2009.

In December 2013, a VA examiner opined that no determination, with confidence, could be made as to whether or not the cataract in the left eye is related to the claimed in-service injury because there is no history of definite diagnosis of traumatic cataract and the cataract was removed in January 2009.

The December 2013 VA opinion is not speculative because the examiner explained that an opinion could not be provided due to a deficiency in the record.

Whether the Veteran's left eye cataract is related to a 40 year old eye injury is a complex medical question and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  

The only competent and probative medical evidence of record pertaining to causation or a nexus to service consists of the October 2008 physician's statement which indicates that the Veteran's left eye cataract may be traumatic in nature.  

The December 2013 medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  

The record is silent as to an eye injury until more than 40 years after the alleged injury, when the Veteran filed his service connection claim in 2008.   This failure to seek medical treatment for over 40 years is inconsistent with the Veteran's testimony that he has had problems with his left eye since an in-service injury he could not recall in 2008 when he sought treatment.  The Board finds the Veteran's contention not credible.

While the October 2008 medical opinion suggests that the cataract may have been due to trauma, based solely upon its shape, the opinion does not tie the cataract to the claimed in-service injury.  The December 2013 opinion indicates that re-examination will not reveal the cause of the cataract because it was removed in 2009.  
The preponderance of the evidence is against the claim for service connection for a cataract of the left eye; there is no doubt to be resolved; and service connection is not warranted.

 Bilateral Hearing Loss Disability

The Veteran was awarded service connection for a bilateral hearing loss disability, rated as noncompensable, effective September 2008.  The Veteran filed a notice of disagreement with the noncompensable rating assigned.

In a June 2014 rating decision and Supplemental Statement of the Case, a 40 percent rating was assigned, effective December 13, 2013.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

An August 4, 2011, VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
50
70
75
52
94
LEFT
20
50
85
90
61
94

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear and Level I in the right ear which results in a noncompensable rating from Table VII in 38 C.F.R. § 4.85.

A July 14, 2012, VA audiogram recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
70
70
65
56
84
LEFT
35
80
100
100
79
64

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the left ear and Level II in the right ear which results in a 10 percent rating from Table VII in 38 C.F.R. § 4.85.

A December 13, 2013, VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
70
75
75
63
70
LEFT
50
85
105
100
85
62

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the left ear and Level V in the right ear which results in a 30 percent rating from Table VII in 38 C.F.R. § 4.85.

In June 2014, the RO (apparently as a result of wrongly entering the Table VI test results in Table VII) increased the disability rating  to 40 percent, effective December 13, 2013, the date of the test.  

From September 24, 2008, a noncompensable rating is warranted.

From July 14, 2012, to December 12, 2013, a 10 percent rating is warranted.

From December 13, 2013, a 30 percent rating is warranted.  That said, the Board will not disturb the action of the RO in awarding a 40 percent rating.
There is no doubt to be resolved and further increased ratings are not warranted for any of the three time periods.

The Veteran's service-connected bilateral hearing loss disability results in difficulty hearing in groups and noisy environments.  See VA exams. (Aug. 2011, July 2012, Dec. 2013).  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected bilateral hearing loss disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Veteran has not asserted, and the record does not reflect, that he is unemployable or unable to secure or follow a substantially gainful occupation because of his bilateral hearing loss disability.  Accordingly, a claim for a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

1.  Service connection for a cataract of the left eye is denied.
 
2.  Prior to July 14, 2012, an increased, compensable rating for bilateral hearing loss is denied.  

3.  From July 14, 2012, to December 12, 2013, a 10 percent rating for bilateral hearing loss is granted.

4.  From December 13, 2013, a rating in excess of 40 percent for bilateral hearing loss is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


